


110 HR 2270 IH: Protecting Every Health Center Act of

U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2270
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2007
			Mr. Capuano (for
			 himself, Mrs. Capito,
			 Mr. Courtney,
			 Mr. Platts,
			 Mr. Gillmor,
			 Mr. McNulty,
			 Mr. English of Pennsylvania,
			 Mr. Shays, and
			 Mr. Renzi) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act to extend Federal
		  Tort Claims Act coverage to all federally qualified community health
		  centers.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Every Health Center Act of
			 2007.
		2.Amendment to the
			 Public Health Service ActSection 224(g)(4) of the Public Health
			 Service Act (42 U.S.C. 233(g)(4)) is amended by striking receiving
			 Federal funds under section 330 and inserting as described in
			 section 1905(l)(2)(B) of the Social Security Act.
		
